In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 16-2384
JERYME MORGAN,
                                               Plaintiff-Appellant,
                                v.

MINH SCHOTT, TIM VEATH,
and HUDSON MAYNARD,
                                            Defendants-Appellees.
                    ____________________

             Appeal from the United States District Court
                 for the Southern District of Illinois.
    No. 13-cv-0881-SCW — Stephen C. Williams, Magistrate Judge.
                    ____________________

  ARGUED SEPTEMBER 5, 2018 — DECIDED FEBRUARY 5, 2019
                ____________________

   Before KANNE, SYKES, and ST. EVE, Circuit Judges.
    SYKES, Circuit Judge. Illinois prison officials issued a dis-
ciplinary report charging inmate Jeryme Morgan with
offenses stemming from a violent assault on fellow prison-
ers. Morgan disputed the charges and asked the authorities
to call a witness to testify at his Adjustment Committee
hearing. But the Committee never called Morgan’s witness.
He was found guilty and the Committee imposed punish-
2                                                 No. 16-2384

ment of one year of segregation, various status and access
restrictions, and revocation of three months of good-time
credits. Morgan filed a grievance challenging his punish-
ment on due-process grounds and appealed its subsequent
denial to the Administrative Review Board (“the Board”).
The Board adjusted the revocation of good-time credits to
one month but affirmed the Committee’s due-process ruling,
concluding that Morgan’s witness request did not comply
with prison rules.
    Alleging a raft of constitutional violations, Morgan sued
three officers for damages under 42 U.S.C. § 1983 claiming
that the failure to call his witness violated his right to due
process. The officers moved for summary judgment citing
the favorable-termination rule announced in Heck v.
Humphrey, 512 U.S. 477 (1994). Heck holds that “when a state
prisoner seeks damages in a § 1983 suit, the district court
must consider whether a judgment in [his] favor … would
necessarily imply the invalidity of his conviction or sen-
tence.” Id. at 487. Where a favorable judgment would have
that effect, no § 1983 claim has accrued and “the complaint
must be dismissed unless the plaintiff can demonstrate that
the conviction or sentence has already been invalidated.” Id.
Morgan countered that Heck is inapplicable due to his waiv-
er of all claims relating to the revocation of his good-time
credits. A magistrate judge rejected Morgan’s attempt to skirt
Heck and ruled that his due-process claim was not cogniza-
ble under § 1983.
   We affirm. Prisoners cannot make an end run around
Heck by filing an affidavit waiving challenges to the portion
of their punishment that revokes good-time credits. We
recently addressed that very tactic and found it incompatible
No. 16-2384                                                  3

with the Heck line of cases. Haywood v. Hathaway, 842 F.3d
1026 (7th Cir. 2016). Morgan provides no reason to question
Haywood, and we reaffirm its reasoning. Morgan’s attempt to
analogize his case to Wilkinson v. Dotson, 544 U.S. 74 (2005),
and Skinner v. Switzer, 562 U.S. 521 (2011), misunderstands
those decisions. Judgment in Morgan’s favor would neces-
sarily imply the invalidity of his prison discipline. Thus, no
§ 1983 claim has accrued. This suit is premature and must be
dismissed without prejudice.
                       I. Background
    Morgan is serving sentences for robbery, armed robbery,
and sexual assault. For most of his incarceration—and at all
times relevant to this case—he has been housed at Menard
Correctional Center (“Menard”). In January 2012 Officer
Hudson Maynard issued a disciplinary report accusing
Morgan of taking part in an assault that occurred three
months earlier in Menard’s east yard. The report charged
Morgan with conspiring to attack the victims, joining the
attack, possessing dangerous contraband, causing a disturb-
ance, interfering with prison investigations, and engaging in
unauthorized organizational activities.
    Menard gives prisoners an opportunity to formally re-
quest witnesses at a disciplinary hearing; the disciplinary
report provides a space to do so. If called, those witnesses
testify at the prisoner’s Adjustment Committee hearing.
Morgan’s request was not a model of clarity. On the line
requesting a description of the subject of the witness’s testi-
mony, Morgan wrote the name “James Lewis” followed by
the words “where abouts.” On the line reserved for the
witness’s name and other identifying information, Morgan
again wrote “James Lewis” but nothing else.
4                                                 No. 16-2384

     At Morgan’s Adjustment Committee hearing on
January 31, prison officials did not call James Lewis. The
Committee, which included Lieutenant Minh Schott and
Officer Tim Veath, found Morgan guilty and recommended
revoking three months of good-time credits and adding one
year of segregation, one year of lowered status, and several
access restrictions. Morgan filed a grievance arguing that the
Committee’s failure to call Lewis violated his right to due
process. Morgan’s grievance was denied, so he appealed to
the Board. The Board ruled that Morgan’s witness request
did not meet the minimum requirements under prison rules.
Illinois regulations require that such requests “shall be in
writing on the space provided in the disciplinary report and
shall include an explanation of what the witnesses would
state.” ILL. ADMIN. CODE tit. 20, § 504.80(f)(2). Because
Morgan failed to adequately identify his witness or describe
his testimony, and because officials failed to locate a James
Lewis at Menard, the Board concluded that Morgan’s hear-
ing comported with due process.
     Rather than challenge the Board’s ruling in state court,
Morgan filed a pro se complaint in the Southern District of
Illinois seeking damages under § 1983. He alleged numerous
constitutional violations ranging from excessive force to
deliberate indifference. Those claims were severed and
proceeded as a separate case. The district court did not
initially identify a due-process claim in Morgan’s complaint.
However, a magistrate judge later found that Morgan had
adequately alleged a violation of due process against
Lieutenant Schott and Officer Veath based on the Commit-
tee’s failure to call James Lewis. Schott and Veath moved for
summary judgment, arguing that Morgan’s claim was barred
No. 16-2384                                                   5

by Heck, no reasonable jury could find a constitutional
violation, and qualified immunity applies.
    As part of Morgan’s strategy to avoid the Heck bar, he
filed an affidavit purporting to “abandon any and all present
and future challenges” and “waiv[e] for all times all claims”
pertaining to the portion of his punishment that impacted
the duration of his confinement. He preserved only “claims
challenging the sanctions affecting the conditions of [his]
confinement.” Morgan argued that his affidavit rendered
Heck inapplicable, citing the Second Circuit’s decision in
Peralta v. Vasquez, 467 F.3d 98 (2d Cir. 2006).
    The magistrate judge concluded that Heck barred
Morgan’s suit and entered summary judgment for Schott
and Veath, dismissing Morgan’s due-process claim with
prejudice. The judge rejected Morgan’s attempt to use strate-
gic waiver to “dodge” Heck. He said Morgan’s due-process
claim “call[s] into question the validity of the prison disci-
pline[] because to accept that claim necessarily implie[s] that
the discipline was somehow invalid.”
                        II. Discussion
    We review a summary judgment de novo, reading the
record in the light most favorable to Morgan and drawing all
reasonable inferences in his favor. Tolliver v. City of Chicago,
820 F.3d 237, 241 (7th Cir. 2016). Morgan renews his strate-
gic-waiver argument in an effort to avoid the Heck bar. He
also attempts to evade Heck by arguing that success on the
merits would mean at most a new hearing, not a reduction
of his term of imprisonment.
   We begin with an overview of the favorable-termination
rule established in Heck v. Humphrey. Federal law affords
6                                                   No. 16-2384

state prisoners two venerable gateways to relief: the Civil
Rights Act of 1871, codified at 42 U.S.C. § 1983, and habeas
corpus review of state adjudications under 28 U.S.C. § 2254.
They are not interchangeable. The Supreme Court made this
fact crystal clear in a line of cases barring § 1983 suits predi-
cated on claims reserved for habeas challenges. In Preiser v.
Rodriguez, 411 U.S. 475, 476 (1973), the Court evaluated a
§ 1983 claim attacking prison discipline proceedings on
constitutional grounds and seeking restoration of good-time
credits. The Court explained that habeas corpus—not
§ 1983—is the “specific instrument to obtain release” from
unlawful imprisonment. Id. at 486. Thus, when a prisoner
challenges “the fact or duration of his confinement,” he fails
to state a cognizable § 1983 claim. Id. at 489.
   The Court expanded on Preiser in Heck v. Humphrey,
512 U.S. at 486–87, in which the prisoner–plaintiff sought
damages for wrongful conviction. Heck claimed that Indiana
prosecutors had destroyed exculpatory evidence and en-
gaged in an “unlawful, unreasonable, and arbitrary investi-
gation.” Id. at 479. The Court held that
       in order to recover damages for [an] allegedly
       unconstitutional conviction or imprisonment,
       or for other harm caused by actions whose un-
       lawfulness would render a conviction or sen-
       tence invalid, a § 1983 plaintiff must prove that
       the conviction or sentence has been reversed
       on direct appeal, expunged by executive order,
       declared invalid by a state tribunal authorized
       to make such determination, or called into
       question by a federal court’s issuance of a writ
       of habeas corpus.
No. 16-2384                                                   7

Id. at 486–87. The Court distinguished Wolff v. McDonnell,
418 U.S. 539 (1974), in which there was no “reason to be-
lieve[] that using the wrong procedures necessarily vitiated
the denial of good-time credits.” Heck, 512 U.S. at 483. Con-
versely, a judgment in Heck’s favor would “necessarily
imply the invalidity of [Heck’s] conviction or sentence.” Id. at
487. When a judgment for the plaintiff would have that
effect, no § 1983 claim accrues until the plaintiff succeeds in
invalidating the underlying conviction or sentence.
    The Court extended Heck to the prison-discipline context
in Edwards v. Balisok, 520 U.S. 641 (1997). Balisok alleged that
the presiding officer at his conduct hearing was biased and
deprived him of the opportunity to present exculpatory
witness testimony. Id. at 643. Some of Balisok’s good-time
credits were revoked. He did not challenge the result of the
proceeding or the punishment he received. Instead, he
claimed in a § 1983 suit that he was deprived of due process.
Id. at 645. The Court held that judgment for Balisok would
necessarily imply the invalidity of his disciplinary sentence.
Id. at 648. The Court reasoned that denial of the opportunity
to present witnesses was “an obvious procedural defect, and
state and federal courts have reinstated good-time credits
(absent a new hearing) when it is established.” Id. at 647.
Thus, Heck’s favorable-termination rule applied. Id. at 648.
A. Strategic Waiver
   Morgan argues that challenges to the conditions of a pris-
oner’s confinement—as opposed to the duration of that
confinement—do not implicate Heck, so a prisoner should be
permitted to challenge a disciplinary proceeding via § 1983 if
he waives all challenges to duration-of-confinement sanc-
8                                                 No. 16-2384

tions. Morgan’s is not a novel argument. We have rejected it
before and see no reason to change course.
    When an inmate is found guilty of a disciplinary viola-
tion, prison officials can apply sanctions reducing the in-
mate’s privileges within the facility. They can also revoke
good-time credits, a sanction that has the effect of lengthen-
ing the inmate’s term of confinement. Morgan relies on
Peralta v. Vasquez, 467 F.3d 98, in which the Second Circuit
considered the mixed-sanctions scenario and chose to em-
brace strategic waiver as a means of removing the Heck bar.
The court held that a prisoner facing condition-of-
confinement sanctions and duration-of-confinement sanc-
tions could challenge the former under § 1983 without
complying with Heck’s favorable-termination requirement.
Id. at 104. All the prisoner must do is “abandon, not just now,
but also in any future proceeding, any claims he may have
with respect to the duration of his confinement that arise out
of the proceeding he is attacking.” Id.
    We rejected Peralta in Haywood v. Hathaway, 842 F.3d 1026.
The approach Morgan urges us to adopt rests on a misun-
derstanding of Heck. The favorable-termination rule is more
than a procedural hurdle that plaintiffs can skirt with artful
complaint drafting or opportunistic affidavits. Rather, it is
grounded in substantive concerns about allowing conflicting
judgments. As we explained in Haywood, the Heck rule is “a
version of issue preclusion (collateral estoppel), under which
the outstanding criminal judgment or disciplinary sanction,
as long as it stands, blocks any inconsistent civil judgment.”
842 F.3d at 1029. Neither Peralta nor Morgan can account for
this aspect of Heck.
No. 16-2384                                                   9

    Endorsing Morgan’s arguments would undercut another
feature of the Court’s favorable-termination jurisprudence.
Heck held that “a § 1983 cause of action for damages at-
tributable to an unconstitutional conviction or sentence does
not accrue until the conviction or sentence has been invali-
dated.” 512 U.S. at 489–90 (emphasis added). Morgan’s
argument is incompatible with that holding. If a prisoner’s
challenge to a disciplinary hearing implies the invalidity of
the resulting sanctions, no § 1983 claim has accrued. And
“[i]f the claim has not accrued, it cannot matter what relief a
prisoner seeks.” Haywood, 842 F.3d at 1028. Selective waiver
simply doesn’t alter the analysis.
    Morgan concedes that Haywood controls his case and asks
us to overrule it. But we do not reverse our precedents
lightly; we need “compelling reasons” to do so. Russ v.
Watts, 414 F.3d 783, 788 (7th Cir. 2005). The Supreme Court
has not cast doubt on Haywood, and it does not represent a
minority approach among our sister circuits. See Glaser v.
Wound Care Consultants, Inc., 570 F.3d 907, 915 (7th Cir. 2009)
(discussing circumstances in which we reconsider our
precedents). Moreover, we remain convinced that “Peralta is
incompatible with Heck and its successors.” Haywood,
842 F.3d at 1030. State prisoners cannot avoid the favorable-
termination rule by engaging in strategic waiver. If judgment
for a § 1983 plaintiff would necessarily imply the invalidity
of his punishment, the Heck rule applies and favorable
termination of the underlying proceeding is a prerequisite to
relief. See Nelson v. Campbell, 541 U.S. 637, 646 (2004).
B. Dotson and Skinner
   Morgan also compares his case to Wilkinson v. Dotson,
544 U.S. 74 (2005), and Skinner v. Switzer, 562 U.S. 521 (2011),
10                                                 No. 16-2384

but the analogy is inapt. In Dotson the Court dealt with two
§ 1983 suits challenging the retroactivity of certain state
parole-hearing procedures on due-process grounds. The
plaintiffs sought declaratory relief and an injunction order-
ing parole hearings under a different set of rules. Dotson,
544 U.S. at 76–77. The Court held that the plaintiffs’ claims
were cognizable under § 1983 because success would mean
“new [parole] eligibility review” for one plaintiff and “a new
parole hearing” for the other, neither of which would “nec-
essarily spell immediate or speedier release” or imply the
invalidity of their sentences. Id. at 81 (emphasis omitted). In
Skinner the Court allowed a Texas prisoner to seek postcon-
viction DNA testing using a § 1983 suit because “[s]uccess …
gains for the prisoner only access to the DNA evidence,
which may prove exculpatory, inculpatory, or inconclusive.”
562 U.S. at 525. Thus, judgment for the plaintiff wouldn’t
necessarily imply unlawful confinement by the State.
    It’s not clear that Morgan made this argument below. But
in the interest of completeness, we address it here. Morgan
misses a key distinction between his case and Dotson and
Skinner—a distinction we’ve discussed before. See Burd v.
Sessler, 702 F.3d 429, 432–34 (7th Cir. 2012). The plaintiffs in
Dotson and Skinner sought purely prospective relief: parole
hearings under different rules in Dotson; DNA testing in
Skinner. As we explained in Burd, the Dotson and Skinner
plaintiffs sought entirely forward-looking relief: access to
“procedural pathways that, if successfully employed, might
[have led] to the overturning of the underlying conviction.”
Burd, 702 F.3d at 433 (emphasis added). Judgment for those
plaintiffs would not have implied the invalidity of their
convictions or sentences.
No. 16-2384                                                   11

    Morgan’s claim, in contrast, is entirely backward looking.
He alleges a due-process violation at the hearing that gener-
ated his disciplinary sanctions. A damages judgment for
Morgan would amount to a judicial determination that
prison officials infringed Morgan’s constitutional rights by
failing to call a witness in his defense, rendering the pro-
ceeding unfair. Such a judgment would straightforwardly
imply the invalidity of his punishment, triggering Heck’s
favorable-termination rule. Balisok, 520 U.S. at 648; see also
Lusz v. Scott, 126 F.3d 1018, 1022 (7th Cir. 1997) (applying the
Heck bar where the plaintiff argued “that he was denied the
opportunity to call requested witnesses in his favor”). We’ve
clarified before that “‘[i]mply’ is not synonymous with
‘invalidate.’” Hill v. Murphy, 785 F.3d 242, 248 (7th Cir. 2015).
Judgment in Morgan’s favor would allow him “to argue that
he had been determined by a court to have been unjustly”
punished—an outcome that “Heck forbids.” Id.
    Morgan argues that Illinois regulations make all the dif-
ference. By rule, “[t]he Director, Deputy Director or Chief
Administrative Officer shall remand the decision to the
Adjustment Committee for new proceedings if the proceed-
ings are found to be defective due to[] … [i]mproper exclu-
sion of witnesses.” ILL. ADMIN. CODE tit. 20, § 504.90(a)(3). In
Morgan’s view this provision makes his case like Dotson and
Skinner, where success merely meant access to new proceed-
ings. Morgan claims that a judgment in his favor would
bring “a new hearing that appropriately considers previous-
ly excluded evidence.” The hearing could go either way—
like the parole hearings in Dotson or the testing in Skinner—
so Heck poses no problem for Morgan’s suit.
12                                                 No. 16-2384

    We disagree. Heck is not inapplicable merely because
state prison regulations call for replacement proceedings in
certain situations. Heck prevents the entry of any judgment
that would cast doubt on the validity of the plaintiff’s pun-
ishment or conviction. Burd, 702 F.3d at 433. To repeat, in
Dotson the plaintiffs sought entirely forward-looking relief in
the form of new hearings under a different set of rules.
Judgment granting that relief wouldn’t impugn their sen-
tences. Morgan seeks money damages—a classic retrospec-
tive remedy. That Morgan might receive additional
administrative proceedings as a collateral consequence of
receiving a damages judgment does not render that hypo-
thetical judgment any more consistent with the validity of
his disciplinary punishment.
     It’s worth noting that Morgan could have challenged the
Board’s ruling in other ways. Id. at 436 (holding that “Heck
applies where a § 1983 plaintiff could have sought collateral
relief … but declined the opportunity”). Under Illinois law
the writ of certiorari empowers circuit courts to review
administrative determinations “when the act conferring
power on the agency does not expressly adopt the Adminis-
trative Review Law and provides for no other form of re-
view.” Hanrahan v. Williams, 673 N.E.2d 251, 253 (Ill. 1996).
Illinois statutes governing prison discipline do not provide
for judicial review, so “prison disciplinary proceedings are
reviewable in an action for certiorari.” Fillmore v. Taylor,
80 N.E.3d 835, 849 (Ill. App. Ct. 2017). Alternatively, Morgan
could have asked a state court to issue a writ of mandamus
ordering Menard officials to conduct a new hearing. Dye v.
Pierce, 868 N.E.2d 293, 296 (Ill. App. Ct. 2006) (“An allegation
of a due-process-rights violation … states a cause of action in
mandamus.”). And after exhausting state review, he could
No. 16-2384                                                13

have sought relief under the federal habeas corpus statute.
Instead he immediately sued for money damages under
§ 1983—and ran directly into Heck.
    Although Morgan does not currently have a cognizable
§ 1983 claim, it is at least possible that he could convince a
state court to provide the favorable termination required by
Heck. Illinois courts apply a six-month limitations period to
certiorari actions, but a court might hear a late certiorari
action if no “public detriment or inconvenience would result
from [the] delay.” Alicea v. Snyder, 748 N.E.2d 285, 290 (Ill.
App. Ct. 2001).
    Heck-barred claims must be dismissed. Johnson v.
Winstead, 900 F.3d 428, 436 (7th Cir. 2018). But given the
possibility of future state-court proceedings, Morgan’s claim
should have been dismissed without prejudice. See Moore v.
Burge, 771 F.3d 444, 446 (7th Cir. 2014); Polzin v. Gage,
636 F.3d 834, 839 (7th Cir. 2011). We modify the judgment to
reflect a dismissal without prejudice. As modified, the
judgment is affirmed.
                                      AFFIRMED AS MODIFIED.